Citation Nr: 0928600	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
discoid lupus erythematosus.

2.  Entitlement to service connection for discoid lupus 
erythematosus.

3.  Entitlement to a disability rating in excess of 10 
percent for folliculitis, facial area; facial scars; and 
acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1975 to 
December 1978.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana: a May 2005 rating decision, which found that no 
new and material evidence had been received and denied the 
Veteran's claim for service connection for discoid lupus 
erythematosus; and an August 2006 rating decision, which 
continued the current 10 percent rating for folliculitis, 
facial area; facial scars; and acne.  

The issue of a disability rating in excess of 10 percent for 
folliculitis, facial area; facial scars; and acne is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1985 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for discoid 
lupus erythematosus because there was no evidence of a 
diagnosis of the disorder.  The Board confirmed this rating 
decision in a February 1986 decision, and the Veteran did not 
appeal the Board decision.  

2.  The additional evidence received since the February 1986 
Board decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is medical evidence of a current diagnosis of 
discoid lupus erythematosus.

4.  There is no probative evidence of discoid lupus 
erythematosus in service or for many years thereafter.

5.  There is no probative evidence of a link between the 
Veteran's current discoid lupus erythematosus and his period 
of active military service.


CONCLUSIONS OF LAW

1.  The February 1986 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2008).  

2.  New and material evidence has been received since the 
February 1986 Board decision to reopen the claim for service 
connection for discoid lupus erythematosus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Discoid lupus erythematosus was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2005.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
February 2005 VCAA notice letter is compliant with the 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for discoid lupus erythematosus, any notice 
deficiencies would not be harmful.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Additionally, in a May 2006 VCAA letter from the RO to the 
Veteran, the Veteran was further advised that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in May 2006, after issuance of the 
initial unfavorable AOJ decision in May 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2005, followed by subsequent VCAA and Dingess notice 
in May 2006, the RO readjudicated the claim in an SSOC dated 
in October 2006.  Thus, the timing defect in the notice has 
been rectified.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009). 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also has submitted extensive private 
treatment records and documentation from the Department of 
Labor.  Additionally, the RO provided the Veteran with 
several VA examinations in connection with his claim on 
appeal.  Further, the Veteran and his representative have 
submitted numerous statements, including from his spouse and 
from his treating physicians, in support of his claim.  Thus, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO previously denied service connection for discoid lupus 
erythematosus in a March 1985 rating decision because no new 
and material evidence had been submitted to show any current 
discoid lupus erythematosus.  This decision was affirmed by a 
February 1986 Board decision.  The Veteran did not appeal 
that decision; thus, the February 1986 Board decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of 
the RO's actions, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In September 2004, the Veteran filed a claim to reopen his 
previously denied claim for service connection for discoid 
lupus erythematosus.  Because the Veteran's claim to reopen 
service connection was filed after August 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the February 1986 
Board decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  The Board noted in that 
decision that medical test was negative for a diagnosis of 
discoid lupus erythematosus.  Specifically, a May 2005 VA 
examination report shows a diagnosis of discoid lupus 
erythematosus.  See VA examination report dated in May 2005.  

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran currently has the 
disorder of discoid lupus erythematosus, which was not found 
upon examination at the time of the February 1986 Board 
decision.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate 
the Veteran's claim.  Thus, as new and material evidence has 
been received, the Veteran's claim for service connection for 
discoid lupus erythematosus is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including lupus erythematosus); see also Diagnostic Code 7809 
(discoid lupus erythematosus), C&P Medical Electronic 
Performance Support System (EPSS) at 
http://epss.vba.va.gov/mepss/.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, as discussed above, the Board has reopened a previously 
denied claim for service connection for discoid lupus 
erythematosus.  Initially, the Board observes that the RO has 
previously addressed the claim on the merits throughout the 
appeal, so that the Board may also do so without prejudice to 
the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 
(1993).

In this case, the Veteran contends that his current discoid 
lupus erythematosus began in service and that he has received 
continuous treatment since service.  See, e.g., the Veteran's 
statements dated in November 2004 and June 2006.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in May 2005 provided a 
diagnosis of discoid lupus erythematosus.  See VA examination 
report dated in May 2005.  Post-service VA treatment records 
since 1985 also contain notations of treatment for discoid 
lupus erythematosus.  Thus, there is sufficient evidence of a 
current diagnosis of discoid lupus erythematosus.  
Consequently, the determinative issue is whether the disorder 
of discoid lupus erythematosus is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, a review of the Veteran's STRs shows treatment 
for skin problems beginning in November 1975, when the 
Veteran complained of bumps on his face that had been itching 
for four to five months.  At the time, he was diagnosed with 
dermatitis of unknown etiology.  The Veteran also received 
further treatment for sores, spots, and lesions on his face 
in November 1976, December 1976, and throughout 1977, which 
resulted in various diagnoses, including neurodermatitis, 
acne vulgaris, and pseudofolliculitis barbae.  In March 1977, 
the Veteran was evaluated by a private physician, Dr. J.O., 
who indicated that a biopsy of the Veteran's skin revealed 
histologic changes consistent with discoid lupus 
erythematosus.  However, a dermatology consultation report 
dated in June 1977 indicated that Dr. J.O.'s biopsy report 
was not convincing of a diagnosis of discoid lupus 
erythematosus.  This dermatology consultation resulted in a 
diagnosis of possible discoid lupus erythematosus.  Of 
significant note is that subsequent in-service treatment of 
the Veteran's skin also failed to result in a diagnosis of 
discoid lupus erythematosus.  Moreover, the Veteran's 
separation examination in September 1978 reported no 
pertinent findings regarding discoid lupus erythematosus.  

Post-service, although the Veteran and his treating 
physicians allege that he has received continuous treatment 
for discoid lupus erythematosus since discharge from service, 
objective medical evidence does not bear out his assertions.  
Specifically, although medical records show treatment for 
skin problems and various skin disorders since discharge from 
service, none of these treatment records indicate that the 
Veteran received treatment specifically for discoid lupus 
erythematosus.  See, e.g., private treatment records from Dr. 
J.O., dated from February 1977 to August 1980.  In fact, 
treatment for discoid lupus erythematosus was not noted in 
the treatment records until March 1985, approximately seven 
years after discharge from service.  See private treatment 
records from Dr. R.R., dated from March 1985 to January 1986.  

Furthermore, although VA examinations for discoid lupus 
erythematosus were conducted in March 1979, September 1980, 
March 1982, and April 1984, there was no specific diagnosis 
of the disorder until May 2005, when the Veteran was next 
provided a VA examination.  In fact, the September 1980 VA 
examiner specifically noted that, although Dr. J.O.'s biopsy 
in February 1977 revealed findings consistent with discoid 
lupus erythematosus, the descriptions of the findings in the 
biopsy report seemed "very weak" for a diagnosis of discoid 
lupus erythematosus.  See VA examination report dated in 
September 1980.  Laboratory test results from the March 1979 
and September 1980 VA examinations, and a biopsy report in 
April 1984, also were negative for discoid lupus 
erythematosus.  See VA examination reports dated in March 
1979 and September 1980, and Dermatology Laboratory report 
dated in April 1984.  

In this regard, although he is competent to report worsening 
symptoms of his discoid lupus erythematosus since service, 
the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no objective indication of any discoid lupus 
erythematosus until almost a decade after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Furthermore, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  It follows, therefore, 
that the presumption of in-service incurrence for lupus 
erythematosus is inapplicable in this case.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  The 
Board also finds no evidence of non-chronic discoid lupus 
erythematosus or other skin disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current discoid lupus 
erythematosus and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his discoid lupus erythematosus to his military service; 
these medical reports simply do not in any way associate his 
discoid lupus erythematosus with his military service.  
Further, the May 2005 VA examination report is also silent 
regarding a nexus between the Veteran's discoid lupus 
erythematosus and his military service.  See VA examination 
report dated in May 2005.  Since there is no contrary medical 
evidence of record, the Board finds that these reports are 
entitled to great probative weight and provides negative 
evidence against the claim.  

Therefore, the Board finds that post-service medical records, 
as a whole, provide very negative evidence against the 
Veteran's claim as they reveal discoid lupus erythematosus 
that began years after service with no connection to service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of discoid lupus 
erythematosus over time and received treatment for the 
disorder, he is not competent to render an opinion as to the 
medical etiology of his current discoid lupus erythematosus, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for discoid 
lupus erythematosus is reopened.  To this extent, the appeal 
is granted.  

Service connection for discoid lupus erythematosus is denied.


REMAND

Before addressing the merits of the Veteran's claim for a 
disability rating in excess of 10 percent for folliculitis, 
facial area; facial scars; and acne, the Board finds that 
additional development of the evidence is required.

First, the Veteran has not received a VCAA letter complying 
with a recent decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which governs claims for 
increased ratings, as is the case here.  Under Vazquez-
Flores, the Court held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the Veteran such a notice in 
order to ensure essential fairness of adjudication of this 
case.

Second, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's 
folliculitis, facial area; facial scars; and acne.  A review 
of the claims file indicates that the Veteran recently 
complained of worsening symptoms and more frequent flare-ups 
of his folliculitis, facial scars, and acne.  See, e.g., the 
Veteran's statement dated in April 2009.  Recent medical 
treatment records also indicate frequent treatment for 
folliculitis and multiple skin lesions on the Veteran's face 
and body.  See VA treatment records dated in February 2009 
and private treatment records from Dr. R.R., dated from 
December 2007 to February 2009.  Further, a statement from 
the Veteran's treating physician, Dr. R.R., indicates 
recurrent exacerbations and remissions of his acneform 
folliculitis and pseudofolliculitis.  See statement from Dr. 
R.R., dated in October 2008.  Thus, another VA examination is 
in order to determine the current severity of the Veteran's 
folliculitis, facial area; facial scars; and acne and whether 
an increased rating is warranted.  

Moreover, the last VA examination was performed in July 2006, 
which dates to three years ago, and a more current 
examination would be helpful in deciding the Veteran's 
appeal, especially because he has recently complained of 
worsening symptoms of his folliculitis, facial scars, and 
acne.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations of worsening symptoms and 
the elapsed time since the previous VA examination, the Board 
remands this issue for a VA examination in order to ascertain 
the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim for an increased 
rating for his folliculitis, facial area; 
facial scars; and acne.  This letter must 
advise the Veteran of what information or 
evidence he should provide and what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  
Furthermore, the letter should be 
compliant with the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the letter should notify 
the Veteran that, to substantiate his 
claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his folliculitis, facial area; 
facial scars; and acne, and the effect 
this worsening has on his employment and 
daily life;

(B) if the Diagnostic Codes under which 
this condition is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the folliculitis, facial area; 
facial scars; and acne, and the effect of 
this worsening has on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must 
provide at least general notice of that 
requirement to the Veteran.  Specifically, 
he must be provided a copy of the complete 
criteria listed under Diagnostic Codes 
7817 and 7828.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Provide the Veteran with another VA 
dermatological examination, by an 
appropriate specialist, to assess the 
current nature, severity, and status of 
his service-connected folliculitis, facial 
area; facial scars; and acne.  The claims 
file, including complete copies of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examination report must state whether such 
review was accomplished.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  This examination must 
thoroughly and adequately address the 
various manifestations of facial 
folliculitis, any and all scars, and acne, 
and note the extent of involvement of the 
skin and the extent of any acne found.  
The examiner also should note any 
characteristics of disfigurement, 
limitation of function of the affected 
part(s), and the sizes of the scars.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.

3.  Following completion of the above, 
readjudicate the Veteran's claim for a 
disability rating in excess of 10 percent 
for folliculitis, facial area; facial 
scars; and acne, in light of the physical 
examination provided to the Veteran and 
any additional medical evidence received 
since the last SSOC issued in March 2007.  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


